Citation Nr: 0410117	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  99-11 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals 
of a mastectomy performed at a VA facility in July 1995.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from January 1975 to July 
1975.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision issued by the Nashville, Tennessee, 
Regional Office (RO) that denied compensation under 38 U.S.C.A. § 
1151 for additional disability consisting of residuals of a 
bilateral mastectomy.

Appellant testified before the undersigned Member of the Board in 
February 2001.  A transcript of that hearing has been associated 
with the file.

The Board notes that the Board previously considered this claim 
and remanded the claim to RO for additional development in April 
2001 and June 2003.  The development has been accomplished, and 
the file has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Appellant underwent bilateral mastectomy and reconstructive 
surgery at the Mountain Home VA Medical Center in July 1995.

2.  Due to postoperative complications, including infections and 
prosthetic failure, appellant had a number of subsequent 
corrective surgeries at the Mountain Home VA Medical Center and 
the Nashville VA Medical Center.

3.  There is no evidence that appellant suffers a present 
disability (other than the absence of the right nipple) resulting 
from medical treatment performed by any VA medical center.

4.  The loss of the right nipple was not a necessary consequence 
of the surgery, but was a complication of the surgery and 
constitutes some additional disability.
CONCLUSIONS OF LAW

1.  Other than the loss of the right nipple, the criteria for 
benefits under 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. 
§ 1151 (West 1988 and 2002); 38 C.F.R. §§ 3.358, 3.800 (2003).

2.  The criteria for benefits under 38 U.S.C.A. § 1151 for loss of 
the right nipple have been met.  38 U.S.C.A. § 1151 West 1988 and 
2002); 38 C.F.R. § 3.358 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100  (West 2000)) became law.  VA has 
also redefined the provisions of 38 C.F.R. § 3.159 in view of the 
new statutory changes.  See 66 Fed. Reg. 45,620-32 (August 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003)).  This law redefined the obligations of VA and imposed an 
enhanced duty on VA to assist a claimant in developing his claim.  
The VCAA also imposed an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be applicable to 
all claims filed on or after the date of enactment of the VCAA, or 
filed before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  
Appellant's appeal was pending before the Board on the date of 
enactment of the VCAA.  The Board accordingly applies the VCAA to 
the instant case.

At the outset, the Board is aware of the recent Court decision in 
the case Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
held in part that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  In this case, the initial AOJ decision was 
made prior to November 9, 2000, the date the VCAA was enacted.  
Assuming that Pelegrini applies, the Board finds that any defect 
with respect to the VCAA notice requirement was harmless error for 
the reasons specified below.

In this case, RO sent appellant a duty-to-assist letter in June 
2001 detailing VA's duties to assist, the general requirements to 
state a claim for a disability resulting from treatment at a VA 
facility, the evidence currently on file, and the evidence still 
needed from appellant.  The Board accordingly finds that appellant 
was provided due notice of the VCAA after the VCAA was enacted and 
prior to readjudication of the claim.  VA accordingly had no 
outstanding duty to notify appellant of any further information or 
evidence needed at the time that the claim was readjudicated.

Pelegrini also holds that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 31.59(b) must: (1) inform the claimant 
about the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was provided to 
appellant in June 2001 did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise fully 
notified of the need to give VA any evidence pertaining to her 
claim.  Notably, during the Board hearing in February 2001 the 
Chairman asked appellant, "I know you have some papers in front of 
you.  Do you have anything else that you came to tell me today 
that we haven't talked about, about these claims?"  The record 
therefore shows that appellant was specifically invited to present 
any and all evidence in her possession.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error) 
(2003).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any error 
in not providing a single notice to the appellant covering all 
content requirements is harmless error.

The VCAA also places a heightened requirement on VA to assist a 
claimant in developing his or her claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, unless 
no reasonable possibility exists that further evidence would aid 
in substantiating it.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).   The VCAA specifically provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such examination 
or opinion is necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2003).  In this case, RO obtained 
appellant's service medical records and her treatment records from 
two different VA medical centers.  Appellant was also afforded a 
hearing before the Board to present her arguments and evidence in 
person, and was afforded a VA medical examination to determine 
whether she has a disability resulting from previous VA medical 
treatment.  The Board accordingly finds that VA has no outstanding 
duty to assist appellant in the development of this claim.  
Finally, it is also noted that the matter has been remanded on two 
separate occasions by the Board for additional development that 
has been accomplished to the extent possible.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has been 
obtained and properly developed, there is no further action to be 
undertaken to comply with the VCAA or its implementing 
regulations.  The Board will accordingly adjudicate the issue, 
since doing so poses no risk of prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).


II.  Factual Background

Appellant underwent a bilateral mastectomy at Mountain Home VA 
Medical Center (VAMC) in July 1995.  Operative and treatment notes 
are in the file.  She presented with a history of fibrocystic 
breast disease, and a breast mass.  There was a history of breast 
cancer in the family and she was anxious about the possibility of 
developing cancer.  The notes show that appellant was advised of 
risks associated with the surgery and gave her informed consent to 
proceed.  Postoperative progress notes show that appellant 
continued to smoke during her hospitalization, even though she was 
repeatedly warned that smoking could retard healing.  Tissue 
expanders were installed, with permanent implants to be installed 
at a later date.  At the time of appellant's discharge, the 
surgery was considered to have been successful, although there is 
a note on the discharge summary expressing concern about the 
continued viability of the right nipple.

Appellant underwent a general VA medical examination in November 
1995.  The examiner noted that appellant's July 1995 mastectomy 
had been complicated by infections and a sinus formation in the 
left breast.  As of November 1995, appellant was still complaining 
of postoperative pain and the left side was still draining 
slightly.

In December 19, 1995, appellant received outpatient treatment for 
debridement and closure of left breast wound.  A biopsy determined 
that no tumor was present.

On December 30, 1995, appellant underwent surgery at Nashville 
VAMC to repair the left breast wound.  The pre-operative note 
stated that appellant had undergone bilateral mastectomy in June 
1995, but had subsequently developed necrosis of the right nipple, 
requiring debridement and skin graft; appellant had also developed 
a chronic sinus tract of the left breast.  One attempt had been 
made, unsuccessfully, to close the left breast sinus with sutures 
under local anesthetic.  The right breast was determined to have 
no nipple, but to be well healed.  Appellant provided her informed 
consent, and the left breast wound was closed surgically.

Outpatient notes in January 1996 show that appellant's wounds were 
well healed.  Notes from February 1996 show that appellant's 
wounds were well healed, but appellant wanted larger size 
implants.  Notes from March 1996 show that appellant's wounds were 
well healed, with no indication of infection; additional fluid was 
added to the tissue expanders at appellant's request to make them 
larger (tissue expanders had previously been 440 cc; appellant 
expressed a desire for permanent implants to be 620 cc; additional 
fluid was added to the tissue expanders to the level of 800 cc).  
Notes from early April 1996 show no signs of breakdown or 
infection, but show tense skin over the tissue expanders and a 
physician's intent to install permanent implants as soon as 
possible.  

In April 1996, the right-side wound closure began to break down, 
which exposed the fully-inflated (800 cc +) tissue expander.  
Appellant was admitted for surgery in April 1996 to remove the 
infected right breast tissue expander.

In May 1996, appellant reported that the left tissue expander had 
ruptured overnight for reasons unknown.  A provider's note in the 
chart states, "I cannot help but wonder if the patient is somehow 
deliberately rupturing these tissue expanders - she seems 
inappropriately cheerful today, considering her problems and 
previous sadness prior to discharge from hospital."

A note of July 1996 indicates no complaints by appellant in the 
previous three months, bilateral incisions intact, and no evidence 
of infection.  

In August 1996, appellant underwent surgery to replace the 
deflated tissue expander in the left breast.  Both tissue 
expanders were replaced at that time to ensure symmetry.  The 
surgeon noted that appellant had been warned about her heavy 
smoking habit as a contributing factor in her difficulty healing.   

Outpatient notes show routine visits to progressively inject fluid 
into the tissue expanders in August.  In mid-September, it was 
noted that the right tissue expander was deflating, possibly due 
to a needle puncture during expansion.  The right tissue expander 
was replaced in late September 1996.

Appellant was scheduled to have surgery in January 1997, for 
removal of the temporary tissue expanders and installation of 
permanent prosthetic implants. However, per the pre-operative 
notes appellant insisted on the night prior to surgery that she 
wanted 600 cc implants rather than the 550 cc implants previously 
agreed. Appellant stated that she would only proceed with the 
surgery "under protest" and the surgery was accordingly postponed. 

Appellant wrote a letter to the Secretary of Veterans Affairs in 
February 1997 in which she complained of the quality of her 
medical treatment at Mountain Home VAMC and Nashville VAMC.  In 
her letter, appellant specifically stated that she had to undergo 
surgery at Mountain Home VAMC to remove a nipple due to surgical 
trauma.  She also stated that she underwent five surgeries at 
Nashville VAMC to make space available for permanent implants, and 
two additional surgeries at Nashville VAMC because VA physicians 
had punctured her temporary implants during outpatient treatments.  

Appellant had surgery to install permanent implants at Nashville 
VAMC in March 1997.  Pre-operative notes show that appellant gave 
her informed consent to surgery.  The medical history notes record 
that appellant had an unfortunate course with the tissue 
expanders, which included several deflations and infections of the 
expander; appellant had also lost her right nipple.  At the time 
of the 1997 procedure, appellant's tissue expanders had been 
filled to 800 cc for the preceding four months; the wound looked 
"very good" and the breast was well-healed going into surgery.  
Per appellant's demand in January, the implants she received in 
March were 560 cc implants overfilled to 600 cc.  At the end of 
the operation, appellant had "fairly good" symmetry but the right 
breast was somewhat different in shape from the left due to the 
previous nipple excision and loss of skin; the surgeon decided to 
accept the slight cosmetic difference because the skin flap over 
each breast was too thin to permit reshaping via capsulotomy.

Post-operative notes in March 1997 show that the surgical wounds 
were healing well, but with some "rippling" of the implants.  The 
"rippling" was expected to correct in time.  A note in June 1997 
requests appellant be scheduled to return to clinic in three 
months to discuss nipple reconstruction.

Appellant underwent a general medical examination in November 
1998.  The examiner noted that appellant's surgical scars appeared 
to be well-healed, with no evidence of infection or breakdown.  
There was a reconstructed nipple on the right breast.

A clinical note from Nashville VAMC in December 2000 notes that 
the implants appear intact, with no redness, swelling, or 
drainage.  The absence of the right nipple was noted.

Appellant testified before the Board in February 2001.  Appellant 
testified that she had to undergo 12 to 13 surgeries during the 
period 1995 to 1997.  Appellant testified that Mountain Home VAMC 
had "messed her up" and then blamed her smoking habit.  Appellant 
testified that a physician ruptured an implant during a routine 
fill-up procedure by failing to use the port intended for the 
purpose.  Appellant testified that the surgeon at Mountain Home 
VAMC in 1995 performed the surgery incorrectly, which resulted in 
her being referred to Nashville VAMC for corrective surgery.  
Appellant testified that on two occasions her implants were 
punctured in error: on one occasion when a provider was attempting 
to draw fluid for a biopsy, and on another occasion when a 
provider was attempting to fill up the tissue expander.  Appellant 
testified that she cannot have additional surgery because of the 
current scar tissue.  Appellant testified that she has not had any 
recent medical treatment or problems related to her implants.  
Appellant testified that a private physician informed her that her 
condition should have been successfully performed in two 
surgeries, and that she should not have lost her nipples; however, 
appellant has not asked that physician for a written opinion. 

A clinical note from Nashville VAMC records that appellant 
presented in April 2001 with a "sore knot" on the left breast.  
The examiner noted that a "trigger point" on the left chest wall 
near the sternum was sore to the touch, with the soreness 
extending toward the breast implant tissue.  However, palpation of 
the breast implant did not cause discomfort. 

The Board remanded the case to RO in April 2001 to develop a 
medical opinion in regard to a number of specific questions.   The 
VA medical examiner responded via medical examination in December 
2002.  

Question 1:  Did appellant develop any additional disability as a 
result of her mastectomy in July 1995? 
 
Examiner's Response:  "I do not see any change from previous 
predictions." 

Question 2:  If appellant developed an additional disability, what 
is the nature and extent of that additional disability? 

Examiner's Response:  "I did not see in the record any additional 
treatment or requests by the patient for any additional 
treatment."   

Question 3:	If appellant developed an additional disability, 
does it appear that such disability was the result of appellant's 
willful misconduct, i.e. smoking?

Examiner's Response:  "Cannot answer the question because it is 
not related to any of the records."

Question 4:  Comment on the relationship between the original July 
1995 surgery and subsequent reconstructive surgeries.

Examiner's Response:  "It appears that the patient had good 
surgery at the time and my experience with reconstructive surgery 
of the breast, [is that] there are a lot of complications 
associated with it normally.  Past appeared to have had some of 
these complications, but not through any neglect or defects from 
equipment or from medical management.  I feel that this is a 
summary of the gynecological aspect of the breast."

The Board determined the above response to be insufficient and 
remanded the case back to RO in June 2003 for further development 
of two specific questions.  The VA medical examiner responded via 
rating examination in November 2003:

Question 1:  "Does appellant have a right nipple?  If not, is that 
a natural consequence of the surgery?"

Examiner's Response:  "As stated in the physical examination, 'she 
lost nipple on the right side.'  Therefore, to answer this 
question, the patient does not have a right nipple, and this is a 
result of apparent complications of reconstructive surgery." 

Question 2:  "Do you agree that there was no additional disability 
as a result of the multiple surgeries and the complications?" 

Examiner's Response:  "This was also stated in the question, 'if 
the veteran incurred additional disability as a result of ____, in 
which I made a note at that time that I do not see in the record 
or from examination of the patient any additional problem with 
disability.  I hope this does answer the question."


III.  Analysis

Appellant contends that she is entitled to compensation because 
she has a current disability arising from medical treatment that 
she received at a VA medical center.
Under the pertinent provisions of 38 U.S.C.A. § 1151 it is 
provided that when a veteran suffers injury or aggravation of an 
injury as a result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's willful misconduct or 
failure to follow instructions, and the disease or injury results 
in additional disability or death, then compensation shall be 
awarded in the same manner as if the disability were service 
connected.  The regulations implementing this statute appear at 38 
C.F.R. §§ 3.358, 3.800.

To avoid misunderstanding of the governing law, it must be noted 
that early interpretations of 38 U.S.C.A. § 1151 and implementing 
regulations required a showing of negligence on the part of VA, or 
of the occurrence of an accident of unforeseen event.  These 
provisions were struck down by the U.S. Supreme Court in Brown v. 
Gardner, 513 U.S. 115 (1994).  In December 1997, VAOPGCPREC 4-97 
concluded that all claims for benefits under 38 U.S.C.A. § 1151 
filed prior to October 1, 1997, must be adjudicated under the 
provisions of 38 U.S.C.A. § 1151 as they existed prior to that 
date.  Claims filed after that date are subject to the negligence 
standard, since 38 U.S.C.A. had been amended by then to insert the 
appropriate language.

Appellant's claim was filed in August 1996, so the provisions of 
the previous law apply.  Thus, neither evidence of an unforeseen 
event nor evidence of VA negligence is required here.

Compensation under 38 U.S.C.A. § 1151 is paid, in pertinent part, 
where there is additional disability shown to be the result of VA 
treatment.  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of the 
veteran, or implied consent of the veteran or in appropriate 
cases, his representative.  "Necessary consequences" are those 
which are certain to result from, or were intended to result from 
the medical treatment administered.  38 C.F.R. § 3.358(a), (c)(3).

In this case, it is clear from the record that the appellant had 
multiple surgeries and a less than ideal course in getting breast 
replacement surgery completed.  The records show breakage of 
implants, slow healing during the surgical period, and multiple 
infections requiring treatment.  This occurred during the period 
largely from 1995 to 1997.  Ultimately, however, it appears that 
the procedures had generally successful results.  She has not 
received any treatment in the recent past and has not otherwise 
had continuing complaints.

The benefits under which compensation herein is sought require 
that there be some additional disability that is not a necessary 
consequence of the treatment rendered.  Here, two separate 
opinions have been received to the extent that there is no current 
disability as a result of treatment.  It was noted, however, that 
the absence of the right nipple was a complication of the 
treatment.  It does not seem that the loss of a nipple is a 
"natural consequence" of the surgery.  Thus, this would seem to be 
additional disability.

In determining that an additional disability exists for purposes 
of adjudicating a claim for benefits under 38 U.S.C.A. § 1151, the 
beneficiary's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will be 
compared with the subsequent physical condition resulting from the 
disease or injury.  38 C.F.R. § 3.358(b)(1) (2003).  As applied to 
medical or surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific medical 
or surgical treatment was designed to relieve.  38 C.F.R. § 
3.358(b)(1)(ii) (2003).

In this case, comparison of appellant's condition before and after 
surgery indicates that appellant has reconstructed breasts that 
are slightly asymmetrical and that appellant does not have a right 
nipple; the threshold issue is whether this constitutes a 
disability compensable under 38 U.S.C.A. § 1151.  The VA medical 
examiner has issued two opinions that appellant's surgery 
(bilateral mastectomy with reconstructive surgery) was successful 
and that appellant does not have an additional disability 
resulting from the VA medical treatment.  The Board finds that 
this is competent medical evidence, uncontroverted in the file, 
that appellant does not have a current disability (with the 
exception of the nipple loss as noted).  

The Board also notes that, while appellant has expressed extreme 
dissatisfaction with the postoperative complications attendant to 
her surgery at the VA Medical Center, she has not contended that 
she has an actual disability resulting from those complications.  
In fact, in her testimony before the Board, appellant specifically 
stated that has had no recent medical treatment or problems with 
the implants (T-17).  This appears true, but for the loss of the 
right nipple.  The question of whether compensation might be paid 
is for initial determination at the RO.  As noted, however, this 
appears to not be a necessary consequence of the treatment, and 
constitute some additional disability, albeit possibly minor.  The 
Board accordingly finds that there is no evidence of a present 
disability, (other than as noted) and thus, there is no basis for 
allowance, other than as indicated.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  To 
deny a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
In this case, other than as concerns the right nipple, the 
evidence preponderates against the claim, and the benefit-of-the-
doubt rule accordingly does not apply. 



	(CONTINUED ON NEXT PAGE)



ORDER

Appellant's claim for compensation under 38 U.S.C.A. § 1151 for 
post-surgical residuals, other than the loss of the right nipple, 
is denied.

Benefits for loss of the right nipple under 38 U.S.C.A. § 1151 are 
granted, the appeal is allowed to the extent indicated.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



